DETAILED ACTION
The following is a Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2020 has been entered.

Response to Amendment
Acknowledgment is made to the amendment received 12/3/2020.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6-7, 10 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werneth et al. (2012/0283585).
Concerning claim 1, as illustrated in at least Fig. 5-6, Werneth et al. disclose a medical implant device releasably attachable to a catheter (occlusion implant device 60; [0070-0071], [0078]), comprising: 
an expandable structure having a collapsed state and an expanded state (distal anchor 64/78 resembles a traditional stent-like design and connects to first anchor 62/71 by connectors 66/76; [0078]), 
a cover disposed on the expandable structure, adapted to extend across an ostium of an atrial appendage of a heart (barrier layer 72 prevents blood flow into the LAA and prevents clots from exiting the LAA and is secured to expandable anchor 64/78; [0078]), and
an external energy source for selectively providing energy to the expandable structure (inherent to provide power to electrodes 68 for pacing; [0078], [0112])
wherein when the expandable structure is in the collapsed state, the medical implant device is movable by said catheter to a desired location, and when the expandable structure is in the expanded state, the medical implant device effects a permanent occlusion of the atrial appendage (delivery element 51 is adapted to releasably couple to a delivery tool (sheath or catheter), allowing implant , and 
wherein, in the expanded state, the expandable structure is configured to receive the energy from an the external energy source and wherein the expandable structure is further configured to transmit the energy to surroundings of the expandable structure around a circumference of the expanded expandable structure along a spatially continuous contour thereby heating heart tissue in the surroundings to change an electrical property of the heart tissue from electrically conductive to electrically isolating resulting in electrical isolation of the atrial appendage from the rest of the heart (electrodes 68 are secured to connectors 66 around circumference of implant 60; [0078]. Electrodes 68 are capable of transmitting energy to the tissue when connected to an appropriate power source to electrically isolate the tissue and cause permanent occlusion of the atrial appendage by device 60, where electrodes 68 are configured to transmit energy around a circumference of implant 60 as electrodes 68 are located around the circumference of implant 60 and are configured to transmit energy along a spatially continuous contour of the surroundings of the implant 60, where if appropriate energy is transmitted at an appropriate power and duration, electrical isolation of the atrial appendage tissue will occur).
Werneth et al. fails to specifically teach the expandable structure itself configured to receive the energy form the external energy source and the expandable structure itself further configured to transmit the energy to surroundings.  However, in an 
Concerning claim 2, Werneth et al. disclose the expandable structure (64/78, 62/71, 66/76) to be made of a shape memory alloy ([0074]).
Concerning claims 3-4 & 6-7, Werneth et al. disclose the expandable structure (64/78, 62/71, 66/76) capable of transferring received electromagnetic/radiofrequency electrical energy into transmitted heat energy when electrodes (68) are connected to an appropriate power source. 
Concerning claim 10, Werneth et al. disclose the expandable structure (64/78, 62/71, 66/76) to comprise measurement sensors (68) ([0078]). 
Concerning claim 16, Werneth et al. disclose the expandable structure (64/78, 62/71, 66/76) comprises multiple segments (66) around its circumference configured to transmit energy to the surroundings of the expandable structure (64/78, 62/71, 66/76) along the spatially continuous contour to change the electrical property of the heart tissue from electrically conductive to electrically isolating ([0078]; Fig. 5-6). 


Claims 1-4, 6-7 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peiffer et al. (2014/0018841) in view of Sepetka (6,746,468).
Concerning claim 1, Peiffer et al. disclose a medical implant device releasably attachable to a catheter (implantable device 10 can be fitted within a catheter/delivery sheath; [0002], [0046], [0052], [0083]), comprising: 
an expandable structure having a collapsed state and an expanded state (self-expanding device 10 comprises cage-like structure 16; [0052]), 
a cover disposed on the expandable structure, adapted to extend across an ostium of an atrial appendage of a heart (filter membrane 40 is supported on the outer surface of the cage-like structure 16; [0048]), and 
an external energy source for selectively providing energy to the expandable structure (device may also be adapted for use for RF based ablation, thus inherently comprises an energy source; [0072]),
wherein when the expandable structure is in the collapsed state, the medical implant device is movable by said catheter to a desired location (for delivery, device 10 may be compressed to a narrow diameter tubular shape and fitted into a narrow diameter catheter or delivery sheath; [0052]), and when the expandable structure is in the expanded state, the medical implant device effects a permanent occlusion of the atrial appendage (when expanded, the device may filter or otherwise modify or even block blood flow between an atrial appendage and the associated medium; [0070-0072]).

Concerning claim 2, Peiffer et al. disclose the expandable structure (16) to be made of a shape memory alloy ([0053]).
Concerning claims 3-4 & 6-7, Peiffer et al. disclose the expandable structure (16) capable of transferring received electromagnetic/radiofrequency electrical energy into transmitted heat energy when are connected to the RF power source ([0072]). 
Concerning claim 16, Peiffer et al. in view of Sepetka et al. disclose the expandable structure (16) comprises multiple segments (18) around its circumference configured to transmit energy to the surroundings of the expandable structure (16) along the spatially continuous contour to change the electrical property of the heart tissue from electrically conductive to electrically isolating ([0072]; Fig. 2). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peiffer et al. (2014/0018841) in view of Sepetka (6,746,468), as applied to claim 1, in further view of Asirvatham et al. (2017/0281193, support in provisional application No. 62/041790).
Concerning claim 10, Peiffer et al. fail to disclose the expandable structure comprising measurement sensors.  However, Asirvatham et al. disclose a medical 

Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794